Mr. Justice Black
dissented, and delivered the following opinion:—
The Act of Assembly was made to compel the production of books and papers pertinent to the issue, and in the power of a party disposed to withhold them. The manner in which notice shall be given, is prescribed, and the penalty for refusing, (if the papers demanded are in the hands of the defendant,) is declared to be the entering of a judgment against him in favor of the plaintiff, for so much as it is alleged that the papers in question apply to.
In this case, the plaintiff has nowhere alleged, in any form or shape, that the books or papers relate to any particular part of his claim; nor does he say that they apply to the whole of it. It is merely asserted that they are pertinent to the issue. They would be pertinent to the issue, if they would prove five dollars of the claim. Yet a judgment was entered in the District Court, and is about to be confirmed here,' for more than three thousand dollars.
I will not deny, that a good deal of ingenious reasoning, from remote circumstances, may enable us, (or at least some of us,) to guess that this evidence, if it had been produced, would have applied to the whole claim. But when we reflect how easy it is for a plaintiff to say, in his affidavit, whether the evidence applies to the whole of his claim, or a part; and if to a part, how much, I think very few will think our system of jurisprudence is much improved, by allowing the party to stick in the bark of the statute, and claim a judgment for the whole debt mentioned in the declaration, on an affidavit like this. It may be asked, why does not the defendant produce the papers ? I answer, that I know of no excuse in justification for him. I admit the value of the presumption, which arises in odium spoliationes; but why did not the plaintiff express his belief of the sum which the papers would enable him *60to establish. His withholding this, was every whit as bad, as the other refusing the papers. This is a proceeding, which this court has repeatedly called highly penal. The present judgment inflicts upon the defendant a penalty, which may be a thousand times as great as the statute denounces for his offence. "Whatever, therefore, may be his status in curia, I believe he has been smitten, not only without law, but against law.
The injustice which may be wrought in this particular case, is not the worst of it. If we would say, that in every such case as this, the plaintiff must specifically state in his affidavit, how much he believes the evidence will cover, we will have a plain and simple system, just in its principle, easily complied with by both parties, and administered without difficulty by the courts; but otherwise, we encourage plaintiffs to make their allegations as vague as possible; and we encourage defendants to refuse compliance with such rules; for if it is to be all guess work, the guess may be in favor of the defendant, as well as against him.'
I am clear that the judgment ought to be reversed. '